Citation Nr: 0410624	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to an increased rating for tinnitus, currently rated 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Fargo, North Dakota, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that denied 
an increased rating for tinnitus.  

A motion to advance this case on the Board's docket, which was 
received by the Board on April 8, 2004, was granted by the Board 
on April 16, 2004, for good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duties to inform 
and assist have been met. 

2.  The veteran's service-connected tinnitus is manifested by 
constant ringing in both ears.  

3.  The veteran's tinnitus is not manifested by an exceptional or 
unusual disability picture.  


CONCLUSION OF LAW

A higher rating for tinnitus is not warranted.  38 U.S.C.A. §§ 
1155, 5107, § 7105(c) (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 
(2003); 68 Fed. Reg. 25,822 (2003); VAOPGCPREC 2-2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
signed into law in November 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event are 
not applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

However, the issue currently before the Board is entitlement to 
separate disability ratings for each ear for the veteran's 
service-connected tinnitus, and a recent VA General Counsel 
opinion has concluded that the notice provisions of 38 U.S.C.A. § 
5103(a) do not apply to such claims.  See VAOPGCPREC 2-2004 (VA is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability ratings 
for each ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current Diagnostic 
Code 6260 and by the previous versions of Diagnostic Code 6260 as 
interpreted by a prior precedent opinion of the General Counsel 
(see VAOPGCPREC 2-2003)).  Accordingly, no further development to 
satisfy the VCAA's duty to notify the veteran is required.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

In the present case, there is no reasonable possibility that any 
assistance from VA would aid the veteran in substantiating his 
claim because, as will be explained further below, current law 
prohibits the assignment of separate ratings for each ear for 
tinnitus.  Accordingly, the Board finds that VA is not required to 
assist the veteran in the development of this claim.  See also, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the 
law is dispositive of the claim, the claim should be denied due to 
a lack of entitlement under the law).  

II.  Increased Initial Rating

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4 
(2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected disability.  38 C.F.R. § 
4.1 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's tinnitus is currently rated 10 percent disabling 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  At the time 
he filed his claim for an increased rating, Diagnostic Code 6260 
provided a maximum 10 percent rating for recurrent tinnitus.  A 
note following the diagnostic code stated that a separate 
evaluation for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or another diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was amended, 
effective June 13, 2003.  The new version of Diagnostic Code 6260 
still allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the diagnostic code now 
include the following:  Only a single evaluation is to be assigned 
for recurrent tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head; objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) is not to be evaluated under Diagnostic 
Code 6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective from June 13, 2003).  

Upon VA examination in May 1981, the veteran reported continuous, 
non-pulsatile tinnitus lateralizing to the right.  In a June 1981 
rating decision, the RO granted service connection for tinnitus 
and assigned a 10 percent disability rating effective February 1, 
1981.  This rating has remained in effect since that time.  Upon 
VA examination in February 1996, the veteran reported constant 
ringing in both ears.  

As indicated above, the veteran's tinnitus is currently evaluated 
as 10 percent disabling, which is the maximum schedular evaluation 
available for that disability.  Diagnostic Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined with 
separate evaluations for impaired hearing (under Diagnostic Code 
6100), chronic suppurative otitis media, mastoiditis, and/or 
cholesteatoma (under Diagnostic Code 6200), or peripheral 
vestibular disorders (under Diagnostic Code 6204).  The veteran 
has already been granted service connection for bilateral hearing 
loss and a noncompensable rating is currently in effect.  However, 
the veteran has not been diagnosed with or granted service 
connection for the other disorders mentioned above.  Hence, there 
is no basis for an additional rating under this provision of the 
rating criteria.  
The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in nature.  
He asserts that 38 C.F.R. § 4.25 requires rating his tinnitus 
separately for each ear, as that provision provides, in pertinent 
part, that "[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidents, etc., 
are to be rated separately[,] as are all other disabling 
conditions, if any."  See 38 C.F.R. § 4.25(b) (2003).  

The Board first notes that it has been VA's policy for a number of 
years that where tinnitus is to be rated as a disability in its 
own right, only one 10 percent rating is assignable for the 
tinnitus, whether the sound is perceived in one ear, both ears, or 
in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 
25,823 (2003).  Moreover, effective June 13, 2003, the notes 
accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 now 
specifically require the assignment of a single evaluation, even 
for bilateral tinnitus.  While the veteran contends that 38 C.F.R. 
§ 4.25(b) nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's Secretary 
specifically rejected this argument in codifying the policy of 
assigning only a single evaluation for bilateral tinnitus.  See 68 
Fed. Reg. 25,822, 25,823 (2003) ("...to rate each ear separately 
would be a violation of the principle of 38 C.F.R. § 4.25(b) that 
a 'single disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office of 
General Counsel issued a precedent opinion holding that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  As discussed 
in the General Counsel opinion, subjective tinnitus, which is what 
the veteran has been diagnosed with, is defined as the perception 
of sound in the absence of an external stimulus which arises from 
the brain, not the ears.  Therefore, the undifferentiated nature 
of the source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease entity.  
See VAOPGCPREC 2-2003.  Therefore, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on each 
ear is impermissible, even under the old version of the rating 
criteria.  See VAOPGCPREC 2-2003.
Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with prior 
VA policy, that only a single 10 percent evaluation is assignable 
for bilateral tinnitus, and in codifying that policy VA's 
Secretary has indicated that 38 C.F.R. § 4.25(b) does not allow 
for the assignment of separate evaluations for bilateral tinnitus.  
More importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not be 
assigned under any diagnostic code.  The Board is bound in its 
decisions by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

The Board has also considered whether an evaluation in excess of 
10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, the 
evidence of record does not demonstrate that the veteran's 
tinnitus has resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the condition 
ever has required frequent hospitalization, or that tinnitus alone 
markedly interferes with employment so as to render impractical 
the application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2003).  

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The preponderance 
of the evidence is against the veteran's claim; hence, the 
doctrine of reasonable doubt is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an 
increased rating for tinnitus must be denied.  




ORDER

Entitlement to an increased rating for tinnitus is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



